Appeal from an order of Family Court, Niagara County (Batt, J.), entered June 5, 2001, which adjudged that reasonable efforts are not required to be made to reunify the parents with the children and directed petitioner to file a petition for a permanency hearing.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Family Court, Niagara County, Batt, J. Present — Green, J.P., Scudder, Kehoe, Bums and Gorski, JJ.